Tilson, Judge:
This appeal has been submitted for decision upon a stipulation to the effect that the price of 14 shillings per yard, less *5558 per centum discount, plus packing, represents the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of England, and that there was no higher export value.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable foreign value of the merchandise covered by this appeal to be 14 shillings per yard, less 3 per centum discount, plus packing. Judgment will be rendered accordingly.